UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	April 30, 2014 Item 1. Schedule of Investments: Putnam Strategic Volatility Equity Fund The fund's portfolio 4/30/14 (Unaudited) COMMON STOCKS (95.9%) (a) Shares Value Aerospace and defense (2.0%) Boeing Co. (The) 234 $30,191 General Dynamics Corp. 512 56,038 L-3 Communications Holdings, Inc. 187 21,574 Air freight and logistics (1.3%) United Parcel Service, Inc. Class B 728 71,708 Airlines (1.1%) Alaska Air Group, Inc. 174 16,370 Copa Holdings SA Class A (Panama) 74 10,011 Southwest Airlines Co. 1,377 33,282 Banks (3.2%) BankUnited, Inc. 670 22,103 JPMorgan Chase & Co. 1,060 59,339 M&T Bank Corp. 432 52,708 Signature Bank (NON) 266 31,606 Wells Fargo & Co. 165 8,191 Beverages (2.8%) Dr. Pepper Snapple Group, Inc. 884 48,991 PepsiCo, Inc. 1,172 100,663 Chemicals (3.6%) Albemarle Corp. 381 25,542 International Flavors & Fragrances, Inc. 380 37,438 PPG Industries, Inc. 336 65,056 Scotts Miracle-Gro Co. (The) Class A 199 12,181 Sigma-Aldrich Corp. 560 53,878 Commercial services and supplies (1.3%) Cintas Corp. 253 14,909 Stericycle, Inc. (NON) 174 20,261 Waste Management, Inc. 832 36,982 Diversified financial services (1.5%) Berkshire Hathaway, Inc. Class B (NON) 636 81,949 Diversified telecommunication services (1.7%) Verizon Communications, Inc. 1,939 90,609 Electric utilities (2.1%) ITC Holdings Corp. 266 9,834 PPL Corp. 1,056 35,207 Southern Co. (The) 1,446 66,270 Energy equipment and services (0.1%) Dril-Quip, Inc. (NON) 60 6,787 Food products (1.4%) General Mills, Inc. 535 28,366 Hershey Co. (The) 523 50,334 Health-care equipment and supplies (0.6%) C.R. Bard, Inc. 135 18,540 Stryker Corp. 213 16,561 Health-care providers and services (2.5%) Cardinal Health, Inc. 426 29,611 Henry Schein, Inc. (NON) 158 18,048 Laboratory Corp. of America Holdings (NON) 176 17,371 McKesson Corp. 241 40,775 Mednax, Inc. (NON) 270 15,998 Patterson Cos., Inc. 323 13,146 Hotels, restaurants, and leisure (2.7%) McDonald's Corp. 832 84,348 Starbucks Corp. 896 63,276 Household products (1.7%) Kimberly-Clark Corp. 730 81,943 Procter & Gamble Co. (The) 142 11,722 Industrial conglomerates (2.4%) 3M Co. 105 14,604 Danaher Corp. 889 65,235 General Electric Co. 943 25,357 Roper Industries, Inc. 191 26,539 Insurance (9.1%) ACE, Ltd. 484 49,523 Alleghany Corp. (NON) 47 19,175 Allied World Assurance Co. Holdings AG 231 24,876 Aon PLC 575 48,806 Arch Capital Group, Ltd. (NON) 421 24,132 Aspen Insurance Holdings, Ltd. 320 14,650 Axis Capital Holdings, Ltd. 404 18,483 Chubb Corp. (The) 749 68,968 Everest Re Group, Ltd. 159 25,127 PartnerRe, Ltd. 199 20,975 ProAssurance Corp. 480 21,802 RenaissanceRe Holdings, Ltd. 276 27,934 Travelers Cos., Inc. (The) 857 77,627 Validus Holdings, Ltd. 654 24,244 W.R. Berkley Corp. 627 27,738 Internet and catalog retail (1.1%) Priceline Group, Inc. (The) (NON) 52 60,203 Internet software and services (3.0%) Google, Inc. Class A (NON) 132 70,604 Google, Inc. Class C (NON) 132 69,519 VeriSign, Inc. (NON) 491 23,165 IT Services (5.2%) Accenture PLC Class A 322 25,831 Amdocs, Ltd. 634 29,500 Automatic Data Processing, Inc. 884 68,917 Broadridge Financial Solutions, Inc. 601 23,042 DST Systems, Inc. 236 21,757 Gartner, Inc. (NON) 389 26,818 MasterCard, Inc. Class A 1,195 87,892 Media (2.4%) Madison Square Garden Co. (The) Class A (NON) 148 8,081 Omnicom Group, Inc. 361 24,432 Scripps Networks Interactive Class A 137 10,285 Thomson Reuters Corp. (Canada) 560 20,261 Viacom, Inc. Class B 771 65,520 Multi-utilities (0.9%) CMS Energy Corp. 439 13,306 PG&E Corp. 737 33,592 Multiline retail (1.4%) Dillards, Inc. Class A 72 7,051 Dollar Tree, Inc. (NON) 336 17,496 Target Corp. 817 50,450 Oil, gas, and consumable fuels (9.2%) Chevron Corp. 963 120,876 ConocoPhillips 683 50,754 EQT Corp. 132 14,387 Exxon Mobil Corp. 1,764 180,647 Kinder Morgan, Inc. 493 16,101 Occidental Petroleum Corp. 456 43,662 Phillips 66 378 31,457 Spectra Energy Corp. 483 19,180 Williams Cos., Inc. (The) 484 20,410 Pharmaceuticals (9.5%) AbbVie, Inc. 429 22,342 Eli Lilly & Co. 971 57,386 Forest Laboratories, Inc. (NON) 396 36,396 Johnson & Johnson 1,394 141,198 Merck & Co., Inc. 2,029 118,818 Perrigo Co. PLC 140 20,280 Pfizer, Inc. 3,721 116,393 Professional services (0.7%) Equinix, Inc. 261 18,481 Verisk Analytics, Inc. Class A (NON) 306 18,388 Real estate investment trusts (REITs) (2.4%) Public Storage (R) 424 74,416 Simon Property Group, Inc. (R) 338 58,542 Road and rail (1.6%) Union Pacific Corp. 460 87,598 Semiconductors and semiconductor equipment (0.6%) Maxim Integrated Products, Inc. 997 32,343 Software (5.5%) FactSet Research Systems, Inc. 209 22,259 Intuit, Inc. 633 47,950 MICROS Systems, Inc. (NON) 416 21,424 Microsoft Corp. 3,099 125,200 Oracle Corp. 1,395 57,028 Synopsys, Inc. (NON) 657 24,716 Specialty retail (3.6%) Aaron's, Inc. 233 6,867 Advance Auto Parts, Inc. 110 13,342 AutoZone, Inc. (NON) 45 24,025 Bed Bath & Beyond, Inc. (NON) 313 19,447 Home Depot, Inc. (The) 1,077 85,632 Lowe's Cos., Inc. 449 20,614 PetSmart, Inc. 176 11,912 TJX Cos., Inc. (The) 216 12,567 Technology hardware, storage, and peripherals (3.0%) Apple, Inc. 277 163,455 Textiles, apparel, and luxury goods (0.8%) VF Corp. 682 41,663 Tobacco (3.2%) Altria Group, Inc. 2,577 103,363 Lorillard, Inc. 1,156 68,690 Trading companies and distributors (0.4%) MRC Global, Inc. (NON) 277 8,086 MSC Industrial Direct Co., Inc. Class A 136 12,384 Wireless telecommunication services (0.3%) SBA Communications Corp. Class A (NON) 185 16,606 Total common stocks (cost $4,693,429) PURCHASED OPTIONS OUTSTANDING (2.1%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Nov-14/$155.00 $5,840 $8,311 SPDR S&P rust (Put) Apr-15/164.00 6,342 30,246 SPDR S&P rust (Put) Mar-15/164.00 6,042 26,156 SPDR S&P rust (Put) Feb-15/163.00 5,548 19,787 SPDR S&P rust (Put) Jan-15/162.00 5,707 16,860 SPDR S&P rust (Put) Dec-14/158.00 5,842 11,965 Total purchased options outstanding (cost $186,156) SHORT-TERM INVESTMENTS (5.0%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 160,780 $160,780 SSgA Prime Money Market Fund zero % (P) 110,000 110,000 Total short-term investments (cost $270,780) TOTAL INVESTMENTS Total investments (cost $5,150,365) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $11,973) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-14/$194.00 $12,040 $3,311 SPDR S&P rust (Call) May-14/191.50 3,011 1,903 SPDR S&P rust (Call) May-14/192.00 14,262 5,044 SPDR S&P rust (Call) May-14/188.50 3,131 3,976 SPDR S&P rust (Call) May-14/192.00 2,622 34 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 12,218 $— 3/18/15 (3 month USD-LIBOR-BBA plus 28 bp) A basket (DBPTNLVE) of common stocks $14,343 Total $— Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $5,421,032. (b) The aggregate identified cost on a tax basis is $5,151,625, resulting in gross unrealized appreciation and depreciation of $543,981 and $110,982, respectively, or net unrealized appreciation of $432,999. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $261,455 $1,203,198 $1,303,873 $135 $160,780 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $14,306 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,054 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $647,472 $— $— Consumer staples 494,072 — — Energy 504,261 — — Financials 882,914 — — Health care 682,863 — — Industrials 587,998 — — Information technology 941,420 — — Materials 194,095 — — Telecommunication services 107,215 — — Utilities 158,209 — — Total common stocks — — Purchased options outstanding $— $113,325 $— Short-term investments 270,780 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(14,268) $— Total return swap contracts — 14,343 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $127,668 $14,268 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) $32,000 Written equity option contracts (contract amount) $32,000 OTC total return swap contracts (notional) $1,300,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Deutsche Bank AG Total Assets: OTC Total return swap contracts*# $— $14,343 $14,343 Purchased options# 8,311 105,014 113,325 Total Assets $8,311 $119,357 $127,668 Liabilities: OTC Total return swap contracts*# — — — Written options# 12,365 1,903 14,268 Total Liabilities $12,365 $1,903 $14,268 Total Financial and Derivative Net Assets $(4,054) $117,454 $113,400 Total collateral received (pledged)##† $— $110,000 $110,000 Net amount $(4,054) $7,454 $3,400 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2014
